El Juez Asociado Sr. Wole,
emitió la opinión del. tribunal.
■De la demanda que consta en los autos sometidos a nues-tra consideración aparece que J. Ochoa y Hermano son agen-tes generales en Puerto Rico de Morris & Co., y que J. Ochoa & Hermano, actuando como tales agentes generales, vendie-ron mercancías a J. González Clemente y Cía. Alegando que ellos dejaron de pagar por la mercancía fue establecida una *1016acción contra J. González Clemente & Cía. en la Corte de Distrito de Mayagüez. El pleito, sin embargo, se estableció no a nombre de los verdaderos obligados o principales, Morris & Co., sino a nombre de J. Ocboa & Hermano, los agen-tes. La demanda se titula J. Ocboa y Hermano, como agen-tes generales de Morris & Co., y empieza dicba demanda diciendo “Comparecen los demandantes J. Ocboa & Her-mano,” y por lo menos dos veces más se designa en dicba alegación o describe a J. Ocboa & Hermano como los deman-dantes. Aunque el contrato fué necesariamente entre Gon-zález Clemente y Morris & Co., es J. Ocboa y Hermano quien alega un derecho de acción y establece este pleito. Por tanto, cuando los demandados formularon una excepción previa general, la corte declaró con lugar la excepción previa por falta de causa de acción en J. Ocboa y Hermano, los alegados demandantes. ' •
La excepción previa .fué discutida por ambas partes y en la vista los demandantes no propusieron enmiendas. La corte no les concedió permiso para enmendar. Los deman-dados comparecieron ante la corte y solicitaron se dictara sentencia exponiendo los becbos y alegando que la demanda no era susceptible de enmienda. La corte estuvo conforme con ellos y dictó sentencia en enero 12, 1921. La apelación es contra esa sentencia.
En los documentos remitidos a esta corte, entre la moción solicitando sentencia y la sentencia misma bay uno denomi-nado “Demanda Enmendada,” pero no bay nada que indi-que la fecha de su radicación o que se llamara la atención de la corte respecto a ella. Como también creemos que la demanda no era susceptible de enmienda, la radicación o no radicación de esta demanda enmendada no desempeña gran papel, pues parecería que como la apelación se interpone contra la sentencia tínicamente estamos limitados a revisar los documentos que se encuentran debidamente ante la corte y conducentes a dicba sentencia.
*1017No hay discusión formal por parte de los apelantes res-pecto a si la demanda era o no excepcionable. Sostienen 'ellos sustancialmente, sin embargo, que el defecto era de falta de partes y no de falta de cansa de acción. Los ape-lados contestan esto de varios modos. Uno de ellos es el argumento conocido en lógica por redutio cid absurdum. Pero admiten primero que por la radicación de una excep-ción previa general los demandados hubieran técnicamente renunciado al derecho a oponerse a un defecto de partes. Los apelados dicen entonces que si la demanda hubiera de prevalecer y los demandados tuvieran una causa de acción dichos demandantes podrían tratar de obtener sentencia y ejecución contra los demandados mientras el derecho de ac-ción de Morris & Co. aún subsistiría.
Pero los apelados dicen también con acierto que de la faz de la demanda aparece que el único demandante descrito en ella no tenía causa de acción contra los demandados, que la demanda fué establecida, bajo la responsabilidad del de-mandante descrito en ella y no de ninguna otra persona, que el artículo 51 del Código de Enjuiciamiento Civil prescribe que toda acción debe establecerse a nombre de la persona realmente interesada; que cuando hay un solo demandante difícilmente podría ser oído para expresar que había un de-fecto de partes cuando aparecía que la causa de acción ale-gada había sido establecida por una persona que no tenía derecho a ella y que siendo tal firma demandante equivocada la única persona ante la corte no tenía derecho a solicitar que alguna otra persona le substituyera. Podríamos agre-gar aquí que en ninguna parte del procedimiento aparece que Morris & Co. estén solicitando nada o hayan autorizado a alguna persona.a comparecer por ellos, sino que es siem-pre J. Ochoa y Hermano quien comparece.
Después de la sentencia los demandantes presentaron una moción de reconsideración pero temiendo perder su derecho *1018apelaron antes de que la corte resolviera sobre la moción. Por tanto esta moción no se encuentra debidamente ante nos. Convenimos, sin embargo, con la corte inferior en que la de-manda no era susceptible de enmienda y además, aún supo-niendo que baya algún medio de poder substituir a los prin-cipales por los agentes, aún así deben ser los principales quie-nes bajo su propia responsabilidad comparezcan ante la corte y bagan suya esta causa de acción. La moción de reconsi-deración, lo mismo que la demanda, fue solamente presen-tada por J. Ocboa y Plermano.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison..